DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia (U.S. Application Publication No. 2009/0255288) in view of Smith (U.S. Patent No. 7,284,660) and Bradley (U.S. Patent No. 4,239,308).
Regarding claims 1, Jia discloses a method of storing and retrieving products to be maintained at a desired temperature (Abstract), comprising providing a storage system (Fig. 4) for retaining products in a cryogenic environment, comprising: an outer sleeve element (D) sized to be received in a cryogenic chamber; and a storage rack (Fig. 1) configured to hold the products and configured to be inserted into the outer sleeve element during placement in the cryogenic chamber, the storage rack comprising: a framework including an elongate mounting bar (B); a handle (A) coupled to the mounting bar (the components are all coupled together), the handle configured to enable movement of the storage rack as a whole; and a plurality of shelves including a bottom wall and a side wall collectively defining a container receptacle (Fig. 4), keeping the storage system within a storage space of a cryogenic storage container that is held at the desired temperature (par. 29); removing the storage rack from the outer sleeve element and from the cryogenic storage container by engaging the gripping portion of the handle (par. 18).
Jia fails to teach an elongate stop bar, the stop bar spaced apart from and extending generally parallel to the mounting bar, the plurality of shelves pivotally coupled to the mounting bar so as to be individually and independently rotatable relative to an axis through the mounting bar towards and away from contact with the stop bar, each of the plurality of shelves, wherein rotating all of the plurality of shelves into contact with the stop bar causes the plurality of shelves to be aligned for storage.
Smith teaches that it is known in the art to manufacture a storage rack (10) with a plurality of shelves (20), the plurality of shelves pivotally coupled to a mounting surface so as to be individually and independently rotatable relative to an axis through the mounting surface towards and away from contact with the stop surface, each of the plurality of shelves, wherein rotating all of the plurality of shelves into contact with the stop surface causes the plurality of shelves to be aligned for storage (Figs. 2, 3).
Bradley teaches that it is known in the art to manufacture storage rack with mounting and stop surfaces in the form of bars (46, 47) that are parallel to each other (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to have manufactured the rack of Jia with the shape and rotating structure taught by Smith, in order to keep the shelves with the framework so that the shelves do not get lost.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the framework with bars, as taught by Bradley, in order to provide the shelves with a reliable rotating structure, and since such a modification would be a substitution of known elements to achieve the same result.
Regarding claims 6 and 9-15, the modified structure of Jia teaches wherein each of the plurality of shelves is configured to be rotated away from the stop bar and out of alignment with others of the plurality of shelves to provide access into the container receptacle defined within the one of the plurality of shelves (Smith, Fig. 2), wherein the side wall of each of the plurality of shelves defines a generally cylindrical shape (Smith, Fig. 4), wherein the handle is coupled to both of the stop bar and the mounting bar, with the handle extending between the stop bar and the mounting bar to provide an enlarged gripping area for moving and manipulating the storage rack (all the components are coupled together), wherein the handle projects horizontally and upwardly from top ends of the stop bar and the mounting bar to project over a portion of the plurality of shelves and the handle defines a curved configuration to define the gripping area.(Jia, Fig. 1), wherein the side wall of each of the plurality of shelves further includes a top end positioned opposite the bottom wall, and the storage rack further comprises: a lid element fixedly coupled to at least one of the mounting bar and the stop bar at a position adjacent the top end of an uppermost one of the plurality of shelves when the uppermost one of the plurality of shelves is rotated into contact with the stop bar, the lid element thereby covering the container receptacle of the uppermost one of the plurality of shelves, wherein the bottom wall of each of the plurality of shelves also serves as a lid element for an adjacent one of the plurality of shelves located immediately below the bottom wall (Jia, Fig. 1, Smith, Fig. 2), wherein the plurality of shelves includes at least four shelves pivotally coupled to the mounting bar (Jia, Fig. 4), wherein the outer sleeve element defines a rack receptacle sized to receive the storage rack only when all of the plurality of shelves are aligned by being rotated into contact with the stop bar, and a cryogenic storage container enclosing a storage space held at a desired temperature within a range of about -195°C to about -120°C, wherein the storage rack and the outer sleeve element are inserted into the cryogenic storage container for transport at the desired temperature (Jia, par. 5).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia, as modified above, and further in view of Yang (U.S. Patent No. 6,648,390).
Jia teaches all the limitations as shown above, but fails to teach and at least one cutout extending downwardly towards the bottom wall provided at the top end, wherein the at least one cutout comprises: a pair of opposing cutouts formed on opposite sides of the side wall at the top end thereof, the pair of opposing cutouts providing access to grip and lift the cylindrical vial container out of the container receptacle.
Yang teaches that it is known in the art to manufacture shelves of a storage rack with a cutout (261) at a top end (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the shelves with cutouts, as taught by Yang, to allow a user to access parts of the device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the shelves with multiple cutouts, in order to access more components and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia, as modified above, and further in view of Perlman (U.S. Patent No. 5,950,832).
Jia teaches the claimed limitations as shown above but fails to teach removing a cylindrical vial container from the container receptacle of the selected shelf rotated out of alignment from the remainder of the plurality of shelves; and disengaging a lid of the cylindrical vial container from a main body of the cylindrical vial container to access a vial held within the cylindrical vial container.
Perlman teaches that it is known in the art to manufacture a shelf with a cylindrical vial container (12) having a removable lid (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the assembly of Jia with a vial container, as taught by Perlman, in order to further protect products within the assembly.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia, as modified above, and further in view of Pitesky (U.S. Patent No. 6,258,041). 
Jia fails to teach wherein the lid and the main body of the cylindrical vial container are threadably engaged by threads on the lid and on the main body, and the step of disengaging the lid of the cylindrical vial container from the main body further comprises: disengaging the threaded engagement of the threads on the lid from the threads on the main body by rotating the lid relative to the main body, or wherein the lid of the cylindrical vial container includes a sidewall, the main body of the cylindrical vial container includes a sidewall that includes a recessed portion near a top end thereof such that the lid can slide down over the recessed portion when engaging the main body, and the step of disengaging the lid of the cylindrical vial container from the main body further comprises: sliding the lid away from the recessed portion of the main body to remove an engagement between the sidewall of the lid and the sidewall of the main body.
Pitesky teaches that it is known in the art to manufacture vials wherein the lid and the main body of the cylindrical vial container are threadably engaged by threads on the lid and on the main body, and the step of disengaging the lid of the cylindrical vial container from the main body further comprises: disengaging the threaded engagement of the threads on the lid from the threads on the main body by rotating the lid relative to the main body (col. 8, lines 10-29), or wherein the lid of the cylindrical vial container includes a sidewall, the main body of the cylindrical vial container includes a sidewall that includes a recessed portion (at 96) near a top end thereof such that the lid can slide down over the recessed portion when engaging the main body, and the step of disengaging the lid of the cylindrical vial container from the main body further comprises: sliding the lid away from the recessed portion of the main body to remove an engagement between the sidewall of the lid and the sidewall of the main body (Fig. 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the vial of the modified assembly of Jia with the closure construction taught by Pitesky, in order to ensure the vials could open and close.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that modifying Jia would interfere with the function of the refence, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, even if rotation could possibly make rotation more difficult, which does not appear to be the case, this does not mean that the modification would destroy the refence. There are other motivations to consider as discussed in the rejection above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that element D of Jia is not an outer sleeve, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the refences are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all the references are drawn to compartments containers for storage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733